Citation Nr: 0401095	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1946 to July 1966.

The appeal with respect to the veteran's claim for 
entitlement to service connection for left ear hearing loss 
comes before the Board of Veterans' Appeals (Board) from a 
March 1999 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied that issue.  The appeal with respect to the 
veteran's claim for entitlement to service connection for a 
skin condition comes before the Board from a March 2002 
rating decision that denied that issue.

The appellant offered testimony before the undersigned at a 
hearing held in December 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  Left ear hearing loss was incurred in service.

3.  The March 2000 rating decision which denied service 
connection for a skin condition is final.

4.  The evidence submitted subsequent to the March 2000 
rating decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself and in connection with the evidence 
previously assembled is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
skin condition.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The evidence submitted since the previous final decision 
is new and material and the claim for service connection for 
a skin condition is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for left ear hearing loss.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal with respect to the 
veteran's claim for service connection for left ear hearing 
loss, further assistance is unnecessary to aid the appellant 
in substantiating his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran's left ear hearing loss was 
documented at the time of his separation from service in a 
May 1966 report of medical examination.  The audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows (converted to current standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
40
55
LEFT
10
5
10
15
40

Outpatient treatment records from Noble Army Hospital in July 
1991 document the veteran's treatment for decreased hearing.  
The examiner noted no family history of hearing loss as well 
as the veteran's noise exposure from jet aircraft in the 
military.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
60
65
LEFT
15
20
60
65
60

In March 1993, the veteran was fitted for hearing aids.  

In February 1999, the veteran underwent a VA audio 
examination.  He reported decreased hearing for the past 10 
years and attributed his hearing loss to exposure to jet 
aircraft noise.  He reported difficult understanding speech 
among multiple speakers or when background noise was present.  
On the authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
60
60
LEFT
20
20
50
60
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
The examiner reported mild to moderately severe high 
frequency sensorineural hearing loss in the left and right 
ears.  

In September 2001, the veteran underwent a VA audio 
examination.  His chief complaints were bilateral tinnitus 
and difficulty understanding speech.  The veteran reported 
exposure to excessive noise in the military from the firing 
range and from his work as a jet aircraft mechanic.  The 
veteran reported use of hearing protection in service.  In 
his civilian occupation, the veteran was exposed to noise 
from farm equipment and carpentry.  He reported no 
recreational noise exposure.  On the authorized audiological 
evaluation in September 2001, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
70
70
75
LEFT
35
30
75
70
70

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 64 percent in the left ear.  
The examiner diagnosed mild to severe sensorineural hearing 
loss in the right and left ears.  

In his December 2002 testimony, the veteran stated that he 
served in the fields of law enforcement, then later, aircraft 
maintenance.  He worked as an aircraft mechanic for eight 
years.  The veteran testified that he used earplugs for a "a 
long time" before he was issued whole-ear coverings as 
hearing protection.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the audiometric tests during service show some 
hearing loss but do not show hearing loss as a disability for 
VA purposes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Nonetheless, service connection can be established if the 
evidence shows that a current hearing loss disability is 
related to a disease or injury in service.  Heuer v. Brown, 7 
Vet. App. 379 (1995).  

The Board notes that the veteran served as an aircraft 
mechanic for approximately eight years.  In his December 2002 
testimony, the veteran stated that as a ground crewmember, he 
was not required to undergo annual hearing tests and that he 
never sought treatment for his deficient hearing.  However, 
the veteran essentially testified to a continuity of 
symptomatology for hearing loss since service.  He stated 
that he was exposed to noise from jet engines and that his 
only hearing protection was from rubber earplugs and ear 
coverings.  On recent examination in September 2001, the 
veteran had mild to severe sensorineural hearing loss in the 
left ear as defined by VA.  The veteran is competent to 
testify to his in-service noise exposure from his work as a 
ground crewmember.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993) (where the issue is factual in nature, such as whether 
an incident or injury occurred during service, lay evidence 
is competent; only evidence proceeding from a medically 
authoritative source is competent on medical questions).  

The question is whether the current hearing loss disability 
is a consequence of a disease or injury in service.  

The Board notes that the veteran is competent to testify to 
his in-service noise exposure from his work as a ground 
crewmember.  See Grottveit v. Brown, 5 Vet. App. 91 (1993) 
(where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence is 
competent; only evidence proceeding from a medically 
authoritative source is competent on medical questions).  
Further, outpatient treatment records reflected no family 
history of hearing loss but made reference to the veteran's 
eight years of service in a noise hazardous environment from 
jet aircraft.  There is no evidence of record that suggests 
the veteran's left ear hearing loss could have been caused by 
something other than noise exposure in service.

Given the presence of left ear hearing loss at separation, 
the veteran's testimony to a continuity of symptomatology, 
his current diagnosis of hearing loss in the left ear on 
recent examination, and lack of negative evidence, the Board 
finds that the evidence is in favor of the grant of service 
connection.  Accordingly, entitlement to service connection 
for left ear hearing loss is granted.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
condition

As stated previously, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  In this case, the veteran's claim to reopen his claim 
for service connection for hearing loss was received in 
October 2001.  Thus, the current version of the regulation 
regarding new and material evidence is applicable.

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103. The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

When the RO decided the veteran's claim for service 
connection for a skin condition, the record was fairly clear.  

In a September 1949 service medical record, the veteran was 
treated for abrasions of both hands.  In June 1949, 
dermatitis was diagnosed.  In May 1966, the veteran's history 
of scaling lesions on the bridge of nose and right hand was 
noted.  Early actinic keratosis was diagnosed.  In June 1966, 
the skin lesions of the nose and right hand were surgically 
removed.  

In the March 2000 rating decision, the RO denied the 
veteran's claims for service connection for a skin condition 
because the disabilities were not shown by the evidence of 
record.  The March 2000 RO decision is the last final 
decision on the claim at issue in this appeal and the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is the 
evidence added to the record since the issuance of the March 
2000 decision.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The newly submitted evidence includes outpatient treatment 
records from the Birmingham VA Medical Center (VAMC) dated in 
July 2000 showing treatment for excoriated skin on the right 
hand and left elbow.  A January 2001 outpatient treatment 
record shows actinic keratosis of the hands, arms, and face.  
A May 2002 surgical pathology report shows actinic keratosis, 
hypertrophic type, of the left triceps.  

Other new and material evidence includes a May 2002 
dermatology clinic note from the Birmingham VAMC in which the 
examiner noted the veteran's hyperkeratotic papulae and rough 
nodules on the face and arms and history or skin cancers.  In 
an addendum opinion, the examiner provided a positive nexus 
opinion that linked the veteran's gasoline burns on his hands 
"during his time at Maxwell Air Force Base" to his 
predisposition to skin cancer.  
 
The VA examiner's opinion received subsequent to the last 
final decision, relates to an essential element of service 
connection.  It provides competent evidence of a link between 
the veteran's current skin condition and service.  There was 
previously no evidence of a link between current hearing loss 
and service.  As such, the statement constitutes new and 
material evidence.  The veteran's recent testimony as to 
gasoline burns and treatment of a skin condition in service 
provides competent evidence of an injury in service.  Taken 
together this evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for a 
skin condition.  To that extent only, the appeal is allowed.




ORDER

Entitlement to service connection for left ear hearing loss 
is granted.  

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a skin 
condition, and to that extent only the appeal is allowed.


REMAND

The Board notes that the veteran's service medical records 
reflect diagnoses and treatment for dermatitis, keratosis, 
abrasions of both hands, and removal of lesions from the nose 
and right hand.  In his testimony, the veteran stated that 
since service, he has continued to experience skin lesions on 
his hands and arms for which he received medical treatment.  
The veteran has offered competent testimony that as an 
aircraft mechanic in the military, he received burns to his 
hands and arms from exposure to gasoline and solvents.  The 
veteran's medical history reflects evidence of a current skin 
condition and provides a link between the veteran's skin 
lesions of the hands and arms and his in-service injuries.  

In this case, VA is required to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Also, the veteran testified to ongoing treatment at the 
Birmingham VAMC.  The record consists of outpatient treatment 
records for the veteran dating back to July 2000, however, 
the RO should obtain any outstanding medical records 
pertaining to treatment of the veteran's skin condition that 
could be relevant to his claim.  

Accordingly, this case is REMANDED for the following actions:

1.  Request the veteran's medical records 
from the Birmingham VAMC that pertain to 
treatment of any skin condition since July 
2000.  

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a skin diseases examination.  
Send the claims folder to the examiner for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran has 
a current skin disability that is related 
to the skin lesions, keratosis, or 
dermatitis of the hands and arms diagnosed 
in service.  The rationale for all 
opinions expressed and conclusions reached 
should be set forth.  

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the veteran's claim.  If the 
benefit sought continues to be denied, 
issue a supplemental statement of the 
case.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



